Exhibit 10.1(a) COHERUS BIOSCIENCES, INC.2 ARTICLE 1.PURPOSE The purpose of the Coherus BioSciences, Inc. 2016 Employment Commencement Incentive Plan (as it may be amended from time to time, the “Plan”) is to promote the success and enhance the value of Coherus BioSciences, Inc. (the “Company”) by linking the individual interests of the Eligible Individuals to those of the Company’s stockholders and by providing such individuals with an incentive for outstanding performance to generate superior returns to the Company’s stockholders.The Plan is further intended to provide flexibility to the Company in its ability to motivate, attract, and retain the services of Employees upon whose judgment, interest, and special effort the successful conduct of the Company’s operation is largely dependent.Only Eligible Individuals may receive awards under the Plan.
